Case 1:20-cv-20300-JLK Document 28 Entered on FLSD Docket 09/15/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO. 1:20-cv-20300-JLK

 MARCIA MEYERS,

        Plaintiff,

 v.

 NCL (BAHAMAS) LTD,
 a Bermuda company d/b/a
 NORWEGIAN CRUISE LINE,

       Defendant.
 ________________________________/

                     ORDER DENYING PLAINTIFF’S DAUBERT MOTION

        THIS MATTER is before the Court on Plaintiff’s Daubert Motion to Strike Testimony of

 Dr. Tyler Kress (DE 20), filed August 2, 2021. Defendant filed its Response (DE 26) on August

 16, 2021. Plaintiff filed its Reply (DE 27) on August 23, 2021. This matter is ripe for review.

        In her personal injury action, Plaintiff moves to strike all testimony from Defendant’s

 expert Dr. Tyler Kress because Plaintiff argues that Dr. Kress has not performed any testing in this

 case, and his expert report is filled with “unsupported conclusions, speculations, hearsay, and

 circular logic.” Id. at 5. Plaintiff further argues expert disclosures were due June 18, 2021, but Dr.

 Kress’s report was not disclosed until June 19, 2021. Id. at 1.

        In its Response, Defendant points out that June 18, 2021 was observed for the recently

 declared federal holiday Juneteenth (June 19th), so Defendant had until the following day that was

 not a Saturday, Sunday, or legal holiday under Rule 6 of the Federal Rules of Civil Procedure.

 Resp. at 3–4. Further, Dr. Kress could not inspect the flooring at issue because the cruise ship “was

 in international waters for much of the pandemic.” Id. at 2.

                                                   1
Case 1:20-cv-20300-JLK Document 28 Entered on FLSD Docket 09/15/2021 Page 2 of 2




         The Court finds the Defendant’s disclosure was timely. Plaintiff’s concerns regarding the

 reliability of Defendant’s expert are well taken. The Court observes that Defendant’s expert

 testimony may come up at trial. These concerns are better addressed in a Daubert hearing or on

 cross-examination. If the evidence does come up at trial, it would be subject to objections. If

 Defendant offers expert testimony after a proper predicate is laid, and Plaintiff objects, the Court

 will decide admissibility at trial. For this reason, the Court concludes that the Motion should be

 denied without prejudice, allowing Plaintiff to make appropriate objections if and when the

 contested evidence is actually offered.

         Therefore, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s Daubert

 Motion (DE 20) be, and the same is, hereby DENIED WITHOUT PREJUDICE to Plaintiff’s

 right to raise appropriate objections at trial.

         DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida this 15th day of September, 2021.



                                                       ________________________________
                                                       JAMES LAWRENCE KING
                                                       UNITED STATES DISTRICT JUDGE

 cc:     All counsel of record




                                                   2
